MOORE, P. J.
Celia Angulo was an employee of Rothschild-Kaufman Company on February 20, 1947, and was injured in the course of her employment. The facts are identical with those set forth in Pacific Indemnity Co. v. Industrial Acc. Com., et ad., No. 16396, ante, p. 726 [195 P.2d 919], this day filed. The same authorities apply and the same conclusion has been reached. Basing the decision upon the opinion filed in that action the award is affirmed.
MeComb, J., and Wilson, J., concurred.
A petition for a rehearing was denied July 30, 1948.
Petitioner’s application for a hearing by the Supreme Court was denied September 8,1948. Schauer, J., and Spence, J., voted for a hearing.